11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Mario Alberto Siller,                          * From the 42nd District
                                                 Court of Taylor County,
                                                 Trial Court No. 25561A.

Vs. No. 11-15-00016-CR                         * August 11, 2016

The State of Texas,                            * Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court, and we remand this cause to
the trial court for further proceedings consistent with this opinion.